                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

JAMES STUART and CAREDA L.
HOOD, individually and on behalf
of all others similarly situated                                                      PLAINTIFFS


v.                                    Case No. 4:14-cv-4001


STATE FARM FIRE AND CASUALTY
COMPANY                                                                              DEFENDANT

                                             ORDER

       Before the Court is Plaintiffs’ Unopposed Motion to File Under Seal. (ECF No. 223). The

Court finds that no response is required and that the matter is ripe for consideration.

       On April 2, 2015, the Court entered a Stipulated Protective Order. (ECF No. 62). Pursuant

to the Order, documents produced and information disclosed at a deposition in this action may be

designated as “Confidential,” and any papers filed with the Court that include “Confidential”

information must be filed under seal.       Defendant has designated as “Confidential” certain

documents and deposition testimony addressing, inter alia, insureds’ personal information,

adjusting practices, and other competitively sensitive business information.

       In support of their motion for summary judgment, Plaintiffs intend to discuss, cite, and

attach as exhibits a number of “Confidential” documents. To that end, Plaintiffs request leave to

redact their motion, brief, and accompanying exhibits, and to provide the Court with unredacted

copies of the same. Due to this, the Court construes the instant motion as a Motion to Redact. The

Court understands that some portions of the motion, brief, and exhibits contain public information

that is not covered by the Protective Order, which may be filed on the docket.

       Because the motion, brief, and exhibits can be redacted, it is in the best interests of the
public for redacted versions to be filed on the docket. Accordingly, Plaintiffs’ Unopposed Motion

for Leave to File Under Seal (ECF No. 223) should be and hereby is GRANTED. The Court notes

that Plaintiffs have already filed redacted versions of their motion, brief, and exhibits on the docket

and have provided the Court with unredacted copies of the same. Thus, no further action is

necessary regarding this issue.

       IT IS SO ORDERED, this 25th day of September, 2019.

                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               Chief United States District Judge




                                                  2
